Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Holcombe (US 2010/0240780 A1)
Loebig et al (US 2014/0246183 A1)
Holcombe and Loebig are considered as a relevant art. However, Holcombe alone or combined with Loebig fail to teach removing the heat by flowing a heat transfer media into the top end of each tubular heat exchanging assembly and toward the bottom end, and flowing the heat transfer media from the bottom end of each tubular heat exchanging assembly toward the top end in a second internal flow path within each tubular heat exchanging assembly.  The present invention recites two internal flow paths for heat transfer media within each tubular exchanging assembly, the first flowing top to bottom, the second flowing bottom to top. In contrast, Loebig discloses two directions of flow for gas, but only a single heat transfer passageway within which a heat transfer medium can be conveyed in a third direction. Therefore, it would not have been obvious to modify the processes of Holcombe and Loebig to arrive at the presently claimed invention. There is no motivation to do so. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622